Third District Court of Appeal
                                State of Florida

                          Opinion filed January 13, 2021.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D20-171
                         Lower Tribunal No. 18-20932C
                             ________________


                                 Santy Castillo,
                                     Appellant,

                                           vs.

                             The State of Florida,
                                     Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, John Schlesinger,
Judge.

      Albert W. Guffanti, for appellant.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya, Assistant
Attorney General, for appellee.


Before FERNANDEZ, HENDON, and LOBREE, JJ.

      PER CURIAM.

      Affirmed.